MCFADDEN, Judge,
concurring fully and specially.
I concur fully in the majority’s opinion. I write separately to acknowledge that judges are required to recuse themselves sua sponte under certain circumstances. But a judge is under no obligation to recuse sua sponte “absent a violation of a specific standard of OCGA § 15-1-8 or Canon 3 (E) (1) (a) through (c) of the Code of Judicial Conduct, which is not waived by a party after disclosure.” Hargrove v. State, 299 Ga. App. 27, 31 (2) (681 SE2d 707) (2009) (citation and punctuation omitted). In support of his argument, Bickel points to Canon 3 (E) (1) (a), which pertinently provides that judges shall disqualify themselves in any proceeding where their impartiality might reasonably be questioned, including when the judge has personal knowledge of disputed evidentiary facts concerning the proceeding. In construing Canon 3, however, we have held that “[a] trial judge’s failure to sua sponte recuse [himself] will warrant reversal only where the conduct or remark of the judge . . . support [s] the inescapable conclusion that a reasonable person would consider the judge to harbor a bias that affects his ability to be impartial.” Lemming v. State, 292 Ga. App. 138, 141 (1) (663 SE2d 375) (2008) (citations and punctuation omitted). Under this standard, the trial judge’s prior consultation with Bickel, during which Bickel discussed his marijuana use, does not require reversal given that Bickel admitted the allegations pertaining to marijuana at his probation revocation hearing.
*906Decided September 24, 2013.
Charles G. Wright, Jr., for appellant.
Herbert E. Franklin, Jr., District Attorney, Elizabeth O. Evans, Assistant District Attorney, for appellee.